Exhibit 10.9

 


H2Diesel, Inc.
20283 State Road 7, Suite 40
Boca Raton, FL 33498


October 16, 2006


Xethanol Corporation
1185 Avenue of the Americas
20th Floor
New York, NY 10036


Re: Consent to Reverse Merger of H2Diesel, Inc.


Gentlemen:


In consideration of your execution and delivery of a written consent of the
stockholders of H2Diesel, Inc. (the “Company”) with respect to its contemplated
reverse merger with a wholly-owned subsidiary of a publicly traded corporation
(“Pubco”), the Company hereby agrees that upon the written request of Xethanol
Corporation (“Xethanol”), but not prior to six months after the date of
effectiveness of the registration statement contemplated by the Registration
Rights Agreement entered into by the Company in connection with its currently
pending private offering, to file a registration statement with the Securities
and Exchange Commission in a form and in substance sufficient to facilitate the
spin off to Xethanol’s stockholders of the shares of Company common stock held
by Xethanol on the date hereof (which for purposes of this agreement shall
include shares of common stock of Pubco) and to use its commercially reasonable
efforts to cause such registration to be declared effective as soon as
practicable thereafter.


If this agreement is satisfactory, please sign the attached written consent on
the appropriate counterpart signature page and return such signed copy of the
consent by telecopy to 305-961-5844, confirmed by mail to the address written
above.


Very truly yours,


H2DIESEL, INC.


By: /s/ Lee S. Rosen
                                        Lee S. Rosen
                                        President, CEO and          
                                                     Chairman of the Board